Case 4:18-cv-00442-ALM-CMC Document 162-6 Filed 06/22/20 Page 1 of 18 PageID #:
                                   8687




                      EXHIBIT 6
Case
  Case
     4:18-cv-00442-ALM-CMC
       4:18-cv-00442-ALM Document
                            Document
                                  38 162-6
                                      Filed 12/10/18
                                             Filed 06/22/20
                                                       Page 1Page
                                                              of 172PageID
                                                                     of 18 PageID
                                                                            #: 469#:
                                     8688


                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     Sherman Division


     ED BUTOWSKY, in his Individual              )
     And Professional Capacities                 )
                                                 )
            Plaintiff,                           )
                                                 )
     v.                                          )             Case No. 4:18-cv-00442-ALM
                                                 )
                                                 )
     DAVID FOLKENFLIK et al                      )
                                                 )
            Defendants.                          )
                                                 )


            PLAINTIFF’S RULE 26(a)(1) DISCLOSURES
            Plaintiff, Ed Butowsky (“Plaintiff”), by counsel, pursuant to Rule 26(a)(1) Fed. R.

     Civ. Pro. (“FRCP”), provides the following Disclosures:

            1.      Individuals Likely to Have Discoverable Information.        The following

     persons are likely to have discoverable information that the Plaintiff may use to support

     the facts and allegations in his Complaint [ECF Document. 1]:

                    a.     Ed Butowsky, c/o Steven S. Biss, Esquire. Plaintiff has knowledge

     and information relevant to all facts, allegations and claims stated in his Complaint,

     including, without limitation, Defendants’ publication of false and defamatory

     statements, the republication of those statements, Defendants’ actual malice, and the

     actual damages, loss of income and injury to Plaintiff’s business (investment

     management and advice), insult, pain, embarrassment, humiliation, mental suffering, and

     injury to his reputation caused by the Defendants’ defamation, business disparagement

     and conspiracy.

                                                 1
Case
  Case
     4:18-cv-00442-ALM-CMC
       4:18-cv-00442-ALM Document
                            Document
                                  38 162-6
                                      Filed 12/10/18
                                             Filed 06/22/20
                                                       Page 2Page
                                                              of 173PageID
                                                                     of 18 PageID
                                                                            #: 470#:
                                     8689


                   b.       Dani Butowsky, c/o Steven S. Biss, Esquire. Dani has knowledge

     of the impact of Defendants’ statements on her husband.

                   c.       Lauren Butowsky, c/o Steven S. Biss, Esquire.          Lauren has

     knowledge of the impact of Defendants’ statements on her father.

                   d.       Chapwood Capital Investment Management, c/o Steven S. Biss,

     Esquire.   Chapwood has knowledge and information relating to Plaintiff’s loss of

     business and income, including information about Chapwood’s assets under

     management, loss of accounts and revenues since August 1, 2017.

                   e.       Sally Davis, sallyhi-d@comcast.net. Ms. Davis has knowledge of

     Defendants’ statements and her decision to remove Chapwood as her investment advisor

     because of Defendants’ news articles.

                   f.       Joel and Mary Rich. Joel and Mary Rich have knowledge of their

     son, Seth Rich’s, employment with the DNC, his communications with WikiLeaks, his

     murder, and the investigation of his murder.

                   g.       Aaron Rich.      Aaron Rich has knowledge of his brother’s

     communications with WikiLeaks, the payment by WikiLeaks through a dummy Ebay

     account, Seth Rich’s murder, the investigation of Seth Rich’s murder, and Aaron Rich’s

     obstruction       of   Rod      Wheeler’s          murder   investigation.   [See,   e.g.,

     https://bigleaguepolitics.com/brother-seth-rich-works-government-contractor-provides-

     cyber-defense/;        https://bigleaguepolitics.com/audio-rod-wheeler-explains-fox-news-

     fiasco-claims-brother-blocked-wikileaks-inquiries/].




                                                    2
Case
  Case
     4:18-cv-00442-ALM-CMC
       4:18-cv-00442-ALM Document
                            Document
                                  38 162-6
                                      Filed 12/10/18
                                             Filed 06/22/20
                                                       Page 3Page
                                                              of 174PageID
                                                                     of 18 PageID
                                                                            #: 471#:
                                     8690


                   h.      Julian Assange, 3b, 3 Hans Cres, Knightsbridge, London SW1X

     0LS, UK (Embassy of Ecuador, London, England). Mr. Assange has knowledge of the

     production of emails by Seth Rich to WikiLeaks in or about June 2016 [See

     https://www.youtube.com/watch?v=Kp7FkLBRpKg] and that Russia was absolutely not

     involved. [https://www.youtube.com/watch?v=CuRJDKEVxHY (At 1:34)].

                   i.      WikiLeaks. WikiLeaks has knowledge of the production of emails

     by Seth Rich to WikiLeaks and the release of those emails on July 22, 2016 (Part I of the

     Hillary Leaks Series) [https://wikileaks.org/dnc-emails/], and the $20,000 reward offered

     by WikiLeaks for information leading to the capture and conviction of Seth Rich’s killer.

     [https://www.telegraph.co.uk/news/2016/08/10/wikileaks-offers-20000-reward-over-

     murder-of-democrat-staffer-se/].

                   j.      Malia    Zimmerman,       https://www.foxnews.com/person/z/malia-

     zimmerman. Ms. Zimmerman has knowledge relating to the Fox News story she wrote

     concerning Seth Rich and WikiLeaks, her communications with Rod Wheeler, and the

     falsity of statements published by Folkenflik and NPR.

                   k.      Fox News.       Fox News has knowledge of publication of

     Zimmerman’s story [“Seth Rich, slain DNC staffer, had contact with WikiLeaks, say

     multiple sources”] and its retraction of Zimmerman’s story about the murder of Seth

     Rich, including the “high degree of editorial scrutiny”, “appropriate review”, and

     “standards” mentioned in the retraction. [https://www.foxnews.com/politics/statement-

     on-coverage-of-seth-rich-murder-investigation].




                                                 3
Case
  Case
     4:18-cv-00442-ALM-CMC
       4:18-cv-00442-ALM Document
                            Document
                                  38 162-6
                                      Filed 12/10/18
                                             Filed 06/22/20
                                                       Page 4Page
                                                              of 175PageID
                                                                     of 18 PageID
                                                                            #: 472#:
                                     8691


                    l.      Sean Hannity, https://www.foxnews.com/shows/hannity.        Mr.

     Hannity has knowledge of his communications with Rod Wheeler concerning Seth Rich

     and WikiLeaks and the falsity of statements published by Folkenflik and NPR.

     [https://www.youtube.com/watch?v=CuRJDKEVxHY].

                    m.      Lou    Dobbs,    https://www.foxbusiness.com/person/d/lou-dobbs.

     Mr. Dobbs Hannity has knowledge of his communications with Rod Wheeler concerning

     Seth Rich and WikiLeaks and the falsity of statements published by Folkenflik and NPR.

     https://www.youtube.com/watch?v=2tqckO7bBjk].

                    n.      Debunking Rod Wheeler, http://debunkingrodwheelersclaims.net/;

     https://twitter.com/debunkrwheeler?lang=en.        The publisher of the website has

     knowledge of the webpages and information published on the website and on Twitter,

     and the dates of the publications and republications.

                    o.      WH Press Secretary Sean Spicer, https://seanspicer.com/about/;

     https://twitter.com/seanspicer?ref_src=twsrc%5Egoogle%7Ctwcamp%5Eserp%7Ctwgr%

     5Eauthor. Mr. Spicer has knowledge of the falsity of Folkenflik, NPR and Wigdor’s

     statements that Plaintiff colluded with the President.

                    p.      Stephen K. Bannon, https://www.biography.com/people/steve-

     bannon-022417. Mr. Bannon has knowledge of the falsity of Wigdor and Wheeler’s

     statements.

                    q.      David B. Harrison, Esquire, https://www.spiroharrison.com/david-

     b-harrison.html. Mr. Harrison has knowledge of the contents of a Rule 11 letter dated

     June 27, 2017 letter delivered to Wigdor.




                                                  4
Case
  Case
     4:18-cv-00442-ALM-CMC
       4:18-cv-00442-ALM Document
                            Document
                                  38 162-6
                                      Filed 12/10/18
                                             Filed 06/22/20
                                                       Page 5Page
                                                              of 176PageID
                                                                     of 18 PageID
                                                                            #: 473#:
                                     8692


                    r.       Douglas H. Wigdor and Wigdor, LLP, 85 5th Avenue, 5th Floor,

     New York, NY 10003, 212-257-6800, https://www.wigdorlaw.com/portfolio/douglas-h-

     wigdor/.     Douglas     H.   Wigdor    and       his   partners,   Jeanne   M.   Christensen

     [https://www.wigdorlaw.com/portfolio/jeanne-m-christensen/] and Michael J. Willemin

     [https://www.wigdorlaw.com/portfolio/michael-j-willemin/]           have     knowledge   and

     information relevant to (a) Wigdor’s habit, routine practice, common scheme and plan to

     use the press as “firecrackers” to inflame public opinion and extort settlements from

     high-profile defendants, (b) the creation of the false narrative about Plaintiff, Fox News

     and President Trump, including the recruitment of Wheeler, (c) Wigdor’s conspiracy with

     Folkenflik to publish the scandalous story, (d) the publication of false and defamatory

     statements about Plaintiff and the republication of those statements, including the

     following defamation:


                Wigdor Law                                                                    V

                @Wigdorlaw


      Listen to today's NPR broadcast discussing Rod Wheeler,
      @FoxNews, the White House & Seth Rich murder
      conspiracy: n.pr/2f 40DtO

        "Rod Theeler unfortunately was used as a pa, n by Ed Butowsky Fox ews and
        the Trump admini tration to . and steer awa · the attention that wa being
        given about the Russian hacking of the D Ce-mails."

        -Douglas H. Wigdor Founding Partner            igdor LLP


      9:38 AM· Aug 1, 2017


     https://www.npr.org/2017/08/01/540783715/lawsuit-alleges-fox-news-and-trump-

     supporter-created-fake-news-story;

                                                   5
Case
  Case
     4:18-cv-00442-ALM-CMC
       4:18-cv-00442-ALM Document
                            Document
                                  38 162-6
                                      Filed 12/10/18
                                             Filed 06/22/20
                                                       Page 6Page
                                                              of 177PageID
                                                                     of 18 PageID
                                                                            #: 474#:
                                     8693


      11
           Rod Wheeler unfortunately was used as apawn by Ed Butowsky, Fox News and the Trump administration to try and steer away the attention that
      was being given about the Russian hading of the DNC e-mails."


     https://www.wigdorlaw.com/wheeler-case-involving-fox-news-trump-administration-

     seth-rich/;


                   ●       “We are going to take discovery in this case. We are going to see the
                   emails and the texts the phone calls or the visits to the White House between Ed
                   Butowsky and President Trump and other people in the White House and we are
                   going to get even more information in the case and what’s really amazing, last
                   point, is that the General Counsel of 20th Century Fox … was in England trying
                   to convince the regulators in England they should be able to purchase Sky and
                   that they met the broadcasting standard by implementing new policies the day
                   before this article [the Fox News story] came out.”

     https://www.youtube.com/watch?v=VFTdWAWrocQ;

                   ●       “I watched that interview last evening with your colleague, Chris Coumo,
                   and it was actually highly entertaining because much of what he [Butowsky] said
                   made absolutely no sense. You know take for instance the text message that he
                   sent to Rod Wheeler. He said that the President read the article. He wanted it out
                   immediately and now he’s trying to say that text was somehow a joke. I mean
                   this was not a laughing matter. This was a text message. There was no emoji at
                   the end of it. There was no smiley face. It wasn’t a joke. Ed Butowsky, as he
                   said in texts, was in conversations with the White House, with the President.
                   …

                           “Why do they want to attribute quotes to him that weren’t true? And as
                   we set forth in the complaint, the reason for that was because that the White
                   House in conjunction with Fox wanted to steer the narrative away from the
                   Russian hacking scandal and steer that towards Seth Rich, which is really a
                   tragedy. I feel my heart really goes out to the Seth Rich family for being part of
                   this.
                   …
                           What he [Wheeler] was hired to do was to do an investigation into the
                   murder of Seth Rich, he wanted to do that, unfortunately he was used as a pawn in
                   this case by Ed Butowsky and Fox News, he was used as a pawn again to steer
                   away the narrative and that’s all documented not only in text messages, but also in
                   voice recordings, the case is strong and not only were the statements made in the
                   May 16 article false but you also have Ed Butowsky and Malia Zimmerman
                   admitting those quotations were false.”

     [https://www.youtube.com/watch?v=S2BafRHiuZY];

                                                                              6
Case
  Case
     4:18-cv-00442-ALM-CMC
       4:18-cv-00442-ALM Document
                            Document
                                  38 162-6
                                      Filed 12/10/18
                                             Filed 06/22/20
                                                       Page 7Page
                                                              of 178PageID
                                                                     of 18 PageID
                                                                            #: 475#:
                                     8694


            ●       CUOMO:                … This is not the court of public opinion. In a court
            of law you only know what you show and you’re going to have to demonstrate
            that Sean Spicer, if you’re going to include the White House in a concocted story
            scheme, then you’re going to have to show that they knew something about it and
            that they wanted to advance it and there is some merit to this suggestion the
            President of the United States had seen this article and wanted it advanced, do you
            have any proof to do any of that?

                     CHRISTENSEN:              We just filed a lawsuit as you know on the
            first [of August] and … the defendants are entitled to answer and then we will
            proceed to discovery and we will obtain that information that we believe is out
            there and will prove Rod’s story.”

     [https://www.youtube.com/watch?v=d5L-NF6cDOo];

            ●       “The decision that Ofcom originally made was before we filed a lawsuit
            on behalf of Rod Wheeler. It involved a very complicated set of facts, but the
            bottom line was that Fox News was creating fake news, and what you really have
            is you have the Murdoch empire from top to bottom, this isn’t just Fox News, this
            is the New York Post, this is everything the Murdochs touch.”

     [https://www.youtube.com/watch?v=EQBRqKuLZt4];

            ●      “We are confident that our client will ultimately be vindicated in a public
            court of law that will expose how Fox and the individually named defendants
            created fake news in an attempt at diverting attention away from the Russian
            hacking scandal.”

     [http://money.cnn.com/2017/09/19/media/fox-news-court-dismiss-lawsuit-seth-

     rich/index.html];

            ●       “CNBC ANCHOR:                 I’m curious why you would be called to
            testify in this particular case. This is about them being able to buy another
            company and whether or not they are fit to buy that company. You’re suing them.
            Of course, you are going to say they are not fit. You have an axe to grind here.

                    WIGDOR:               That’s a good question. I’m glad you asked it
            actually because what they are trying to determine is whether Fox should
            purchase Sky, the Foxification of Sky. Whether they meet broadcasting
            standards, whether or not they are fit and proper. Believe it or not I have not told
            the competitions and market authority what they should or should not do. I have
            not made any recommendations, but I feel obligated that I have a lot of
            information. I have 22 clients and I believe in transparency … I’m giving them
            information. They can do with that what they feel appropriate.
            …


                                                 7
Case
  Case
     4:18-cv-00442-ALM-CMC
       4:18-cv-00442-ALM Document
                            Document
                                  38 162-6
                                      Filed 12/10/18
                                             Filed 06/22/20
                                                       Page 8Page
                                                              of 179PageID
                                                                     of 18 PageID
                                                                            #: 476#:
                                     8695



                    CNBC ANCHOR:                  I’m coming off cynical here, but another
            part of me thinks, okay, you’re doing this to gain leverage with the company
            because you’re in negotiations with them. You can use this as leverage with
            them, to get a better settlement, maybe you don’t go [to England] the second time
            if you get decent settlements for your 22 clients.

                   WIGDOR:               I’m just trying to represent my clients zealously
            under the under the auspices of the law. I’ve never tried to use this in my
            negotiations with them … I represent Rod Wheeler in the Seth Rich murder fake
            news case. I mean that goes to the very heart of broadcasting standards, and
            whether the British people want the Foxification of Sky is a serious issue for them
            to consider.”

     [https://www.youtube.com/watch?v=KgmfpGdgaTg]. Wigdor and his partners also have

     knowledge of (e) Wigdor’s actual malice towards Plaintiff, Fox News and the President,

     (f) Wigdor’s efforts to extort Fox News, and (g) the injuries inflicted upon Plaintiff by

     Wigdor’s false and defamatory statements.

                    s.      Rod Wheeler, https://www.foxnews.com/person/w/rod-wheeler;

     https://twitter.com/rodwheeler?lang=en; Mr. Wheeler has knowledge of all matters

     relating to his investigation of the murder of Seth Rich, including, without limitation, his

     interviews   of     Joel   and   Mary     Rich,    his    interviews   of    Aaron     Rich

     [https://www.youtube.com/watch?v=2p8at6PD4L8], Detective Joseph Dellacamera and

     others, the publication of information by Wheeler on his YouTube channel

     https://www.youtube.com/watch?v=D_nsLuFyb60], Wheeler’s text message and email

     communications with Plaintiff and Zimmerman, Wheeler’s statements to Marina

     Marraco, Sean Hannity and Lou Dobbs, statements made by Wheeler to FetchYourNews

     [https://fannin.fetchyournews.com/2017/05/22/detective-rod-wheeler-releases-statement-

     concerning-the-death-of-dnc-staffer-seth-rich/],     to    Crowdsource       The      Truth

     [https://www.youtube.com/watch?v=yDI0AFOHuNI], and to others about Seth Rich and



                                                  8
Case
  Case
     4:18-cv-00442-ALM-CMC
        4:18-cv-00442-ALM Document
                            Document
                                   38 162-6
                                       Filed 12/10/18
                                              Filed 06/22/20
                                                        Page 9Page
                                                               of 1710
                                                                     PageID
                                                                       of 18 PageID
                                                                             #: 477 #:
                                      8696


     WikLeaks and the Fox News story, statements Wheeler made in audio recordings that

     were published by, inter alia, BigLeaguePolitics and on Debunking Rod Wheeler

     [https://www.youtube.com/channel/UCBIpN1cdt9MDoBFyPlwBtdA],             communications

     with Wigdor, the conspiracy between Wigdor and Folkenflik, the publication and

     republication of false and defamatory statements about Plaintiff, and Wigdor’s actual

     malice.

                      t.     Detective Joseph Dellacamera, (202) 438-8301.         Detective

     Dellacamera has knowledge of his investigation of the murder of Seth Rich and his

     (Dellacamera’s) communications with Rod Wheeler.

                      u.     David Folkenflik and NPR, c/o Laura Prather, Esquire. Folkenflik

     and NPR have knowledge and information relevant to all facts, allegations and claims

     stated in Plaintiff’s Complaint, including, without limitation, Folkenflik’s conspiracy

     with Wigdor to publish false and defamatory statements, the publication and

     republication of Folkenflik’s articles, and the damage caused to Plaintiff by Folkenflik

     and NPR’s defamation. NPR also has knowledge of its audience, reach and the breadth

     of the publication and republications at issue in this case, both online through NPR.org

     and via NPR’s various Twitter properties, @npr and @nprpolitics.

                      v.     Chapin, Cook and Gogoi, c/o Laura Prather, Esquire:

               https://www.npr.org/people/153024115/edith-chapin;

               https://www.npr.org/people/493659503/leslie-cook;

               https://www.npr.org/people/605797421/pallavi-gogoi.

     Chapin, Cook and Gogoi have knowledge of all matters relating to the editing and

     publication of Folkenflik’s articles about Plaintiff.



                                                   9
Case
  Case
     4:18-cv-00442-ALM-CMC
       4:18-cv-00442-ALM Document
                            Document
                                  38 162-6
                                      Filed 12/10/18
                                             Filed 06/22/20
                                                       Page 10
                                                             Page
                                                               of 17
                                                                   11PageID
                                                                      of 18 PageID
                                                                             #: 478#:
                                     8697


                      w.          Seymour Hersh, http://samadamsaward.ch/seymour-hersh/. Hersh

     has knowledge of the FBI Report and the production of the documents by Seth Rich to

     WikiLeaks. [See, e.g., https://www.youtube.com/watch?v=giuZdBAXVh0].

                      x.          Marina    Marraco,    https://www.facebook.com/marinamarraco/;

     https://twitter.com/MarinaMarraco?ref_src=twsrc%5Egoogle%7Ctwcamp%5Eserp%7Ct

     wgr%5Eauthor. Ms. Marraco has knowledge of statements made to her by Wheeler

     [https://www.youtube.com/watch?v=x48PeHvTddc] and Wheeler’s back-peddling and

     recanting   of         his     statements.   [http://www.fox5dc.com/news/local-news/private-

     investigator-there-is-evidence-seth-rich-contacted-wikileaks-prior-to-death].

                      y.          Blake Hounshell, https://www.politico.com/staff/blake-hounshell;

     https://twitter.com/blakehounshell?ref_src=twsrc%5Egoogle%7Ctwcamp%5Eserp%7Ct

     wgr%5Eauthor. Mr. Hounshell has knowledge of Wheeler’s back-peddling and flip-

     flopping and recanting of his statements relating to the Seth Rich/WikiLeaks story.

     [https://twitter.com/blakehounshell/status/892374480193978369].

                      z.          Claudia Koerner, BuzzFeed News, http://claudiakoerner.com/;

     https://www.buzzfeednews.com/author/claudiakoerner]. Ms. Koerner has knowledge of

     Wheeler’s back-peddling and flip-flopping and recanting of his statements relating to the

     Seth Rich/WikiLeaks story. [https://www.buzzfeednews.com/article/claudiakoerner/the-

     private-detective-who-ignited-a-clinton-conspiracy#.xr04N76J3z].

                      aa.         Brian Stelter, http://brianstelter.com/bio/.   Mr. Stelter has

     knowledge of the republication of Folkenflik’s false and defamatory statements and his

     own misstatements about the Fox News story.




                                                       10
Case
  Case
     4:18-cv-00442-ALM-CMC
       4:18-cv-00442-ALM Document
                            Document
                                  38 162-6
                                      Filed 12/10/18
                                             Filed 06/22/20
                                                       Page 11
                                                             Page
                                                               of 17
                                                                   12PageID
                                                                      of 18 PageID
                                                                             #: 479#:
                                     8698


                    bb.    Soledad O’Brien, https://www.starfishmediagroup.com/soledad2/;

     https://twitter.com/soledadobrien?ref_src=twsrc%5Egoogle%7Ctwcamp%5Eserp%7Ctw

     gr%5Eauthor; https://www.facebook.com/SoledadOBrien.OfficialPage/.              Ms. O’Brien

     has knowledge of the republication of Folkenflik and NPR’s false and defamatory

     statements.

                    cc.    Robert    Hannigan,         https://www.belfercenter.org/person/robert-

     hannigan. Mr. Hannigan may have knowledge of communications between Seth Rich

     and WikiLeaks and that the Hillary Leaks Part I emails were not hacked by Russians.

                    dd.    Larry C. Johnson, Palisades Security Consulting, Former CIA

     Analyst,   http://www.palisadesgroup.com/PalisadesSecurity/team_johnson.htm.             Mr.

     Johnson may have knowledge of communications between Seth Rich and WikiLeaks and

     that the Hillary Leaks Part I emails were not hacked by Russians.

                    ee.    William       Edward        Binney,     Former      NSA      Analayst,

     https://www.expressvpn.com/education/biography/william-binney.            Mr. Binney has

     knowledge of the VIPS Memo and that the Hillary Leaks Part I emails were not hacked

     by Russians.

                    ff.    Edward Loomis, Jr.          Mr. Loomis has knowledge of the VIPS

     Memo and that the Hillary Leaks Part I emails were not hacked by Russians.

                    gg.    J.     Kirk     Wiebe,          https://twitter.com/kirkwiebe?lang=en;

     https://www.whistleblower.org/bio-william-binney-and-j-kirk-wiebe.          Mr. Wiebe has

     knowledge of the VIPS Memo and that the Hillary Leaks Part I emails were not hacked

     by Russians.




                                                  11
Case
  Case
     4:18-cv-00442-ALM-CMC
       4:18-cv-00442-ALM Document
                            Document
                                  38 162-6
                                      Filed 12/10/18
                                             Filed 06/22/20
                                                       Page 12
                                                             Page
                                                               of 17
                                                                   13PageID
                                                                      of 18 PageID
                                                                             #: 480#:
                                     8699


                    hh.     Terry Grafenstine, Former Inspector General of the United States

     House of Representatives, https://www.ipthree.org/wp-content/uploads/Theresa-Terry-

     Grafenstine.pdf. Ms. Grafenstine may have knowledge that the Hillary Leaks Part I

     emails were not hacked by Russians.

                    ii.     The Forensicator, https://theforensicator.wordpress.com/.      The

     Forensicator may have knowledge of communications between Seth Rich and WikiLeaks

     and that the Hillary Leaks Part I emails were not hacked by Russians.

                    jj.     Cassandra    Fairbanks,     https://www.linkedin.com/in/cassandra-

     fairbanks-504635b4/;                             https://muckrack.com/cassandra-fairbanks

     https://twitter.com/CassandraRules?ref_src=twsrc%5Egoogle%7Ctwcamp%5Eserp%7Ct

     wgr%5Eauthor. Ms. Fairbanks may have knowledge of communications between Seth

     Rich and WikiLeaks and that the Hillary Leaks Part I emails were not hacked by

     Russians. Ms. Fairbanks also has knowledge of audio recordings of Rod Wheeler. [E.g.,

     https://bigleaguepolitics.com/audio-rod-wheeler-explains-fox-news-fiasco-claims-

     brother-blocked-wikileaks-inquiries/].

                    kk.     Media Matters for America, https://www.mediamatters.org/about.

     One or more officers, directors and/or agents of MMFA may have knowledge that the

     Hillary Leaks Part I emails were not hacked by Russians.

                    ll.     FBI, CART Division, https://www.fbi.gov/news/stories/piecing-

     together-digital-evidence. Members of the FBI’s CART Division may have knowledge

     of information on Seth Rich’s computer at the time of his death and the publication of the

     FBI Report confirmed by Seymour Hersh.




                                                12
Case
  Case
     4:18-cv-00442-ALM-CMC
       4:18-cv-00442-ALM Document
                            Document
                                  38 162-6
                                      Filed 12/10/18
                                             Filed 06/22/20
                                                       Page 13
                                                             Page
                                                               of 17
                                                                   14PageID
                                                                      of 18 PageID
                                                                             #: 481#:
                                     8700


                    mm.    Ebay, https://www.ebay.com/.        Members of Ebay’s accounting

     section may have knowledge of transactions between Seth Rich and/or Aaron Rich and

     WikiLeaks.

                    nn.    Michael Mueller.            Seth Rich’s neighbor, Mark Mueller,

     (“Mueller”), claims he heard sharp gun shots at 4:19 a.m. on July 10, 2016, and saw the

     police tending to Seth Rich in the street. At a vigil days after Rich’s murder, Mueller

     made the following public statements: “I was there when he got shot, and they walked

     him past me, so I could see him and identify him as I knew him in the neighborhood.

     And the police officer said, ‘he didn’t even know he was shot’”. [see, e.g.,

     https://twitter.com/joshdcaplan/status/874321849701806081/video/1;

     http://www.thegatewaypundit.com/2017/06/alleged-eyewitness-seth-rich-murder-didnt-

     even-know-shot-video/].

                    oo.    Bradley     Bauman,         https://www.thepastorumgroup.com/team/;

     https://www.linkedin.com/in/bradbauman/;           https://www.facebook.com/BradBauman;

     https://twitter.com/bradbaumn?lang=en.       Mr. Bauman is a DNC operative who has

     knowledge of the republication of Folkenflik’s false and defamatory statements, his own

     false and defamatory statements about the Plaintiff, and communications with the Riches

     and Aaron Rich. [https://www.youtube.com/watch?v=dCLVaZlNBGk].

                    pp.    Joseph     A.     Ingrisano,     Esquire,   Kutak     Rock,,       LLP,

     [http://m.kutakrock.com/joseph-ingrisano/.   Mr. Ingrisano has knowledge of the Riches

     threats of legal action against Wheeler made in a letter dated May 19, 2017.

     https://www.nbcnews.com/politics/justice-department/slain-dnc-staffer-s-family-orders-

     blabbing-detective-cease-desist-n762211].



                                                  13
Case
  Case
     4:18-cv-00442-ALM-CMC
       4:18-cv-00442-ALM Document
                            Document
                                  38 162-6
                                      Filed 12/10/18
                                             Filed 06/22/20
                                                       Page 14
                                                             Page
                                                               of 17
                                                                   15PageID
                                                                      of 18 PageID
                                                                             #: 482#:
                                     8701


                      qq.    Debbie Wasserman Schultz, Donna Brazile and the DNC. Ms.

     Wasserman-Schultz, Ms. Brazile and the DNC have knowledge of Seth Rich’s

     employment as a staffer, the fact that Seth Rich downloaded and produced documents to

     WikiLeaks, the fact that “Russians” did not hack the DNC servers, and the cover-up of

     the murder of Seth Rich.

               2.     Documents.    Plaintiff will use the following documents to support his

     claims:

                      a.     All documents identified and referred to in the parties’ pleadings;

                      b.     All documents produced in discovery by the parties;

                      c.     All documents produced by third-parties, including, without

               limitation, Wigdor, in response to Rule 45 Subpoenas and FOIA requests.

     All documents will be produced electronically upon request in PDF or in native format.

               3.     Computation of Damages.       Plaintiff computes his damages caused by

     Defendants’ defamation, business disparagement and conspiracy as follows:

                      A.     Loss or Injury to Business – Plaintiff has suffered a loss or injury

     to his business as an investment manager and advisor in the approximate amount of

     $35,000,000.00, calculated by the decline in assets under management and loss of

     accounts at Chapwood and the loss of revenue from those accounts between August 2017

     and the present.




                                                  14
Case
  Case
     4:18-cv-00442-ALM-CMC
       4:18-cv-00442-ALM Document
                            Document
                                  38 162-6
                                      Filed 12/10/18
                                             Filed 06/22/20
                                                       Page 15
                                                             Page
                                                               of 17
                                                                   16PageID
                                                                      of 18 PageID
                                                                             #: 483#:
                                     8702


                      B.    Insult – including pain, embarrassment, humiliation, mental

     suffering, sleeplessness, stress, anxiety, shame, demoralization, impact upon his inter-

     personal, social and professional relationships, anger, fear, discomfort and inconvenience

     in the amount of $10,000,000.00.

                      C.    Injury to Reputation – in the amount of $10,000,000.00.

                      D.    Prejudgment Interest – interest on the principal sum awarded by

     the Jury from August 1, 2017 until the date Judgment is entered at the rate of five percent

     (5%) per year.

                      E.    Punitive Damages – in the amount of $750,000.00.

                      F.    Costs – $400.

            In addition to loss of income and injury to his business as an investment manager

     and advisor, Defendants’ publication and republication of false factual statements has

     caused Plaintiff to continuously suffer severe emotional distress, anxiety, embarrassment,

     humiliation, loss of self-esteem and confidence, sense of betrayal and deep

     disappointment, fear that the defaming remarks have reached colleagues, families, and

     other members of the public beyond those who are identified in the Complaint, fear that

     he has lost standing, credibility, and that he will be unable to feed his family, fear that he

     will never be able to clear his name, sleeplessness, headaches, and lack of concentration.

            In determining the damages claimed by Plaintiff in this action, Plaintiff has taken

     into consideration all of the circumstances surrounding the Defendants’ statements, the

     occasion on which they were made and the extent of the publications and republications,

     the nature and character of the insult, the probable effect on those who read and heard the




                                                  15
Case
  Case
     4:18-cv-00442-ALM-CMC
       4:18-cv-00442-ALM Document
                            Document
                                  38 162-6
                                      Filed 12/10/18
                                             Filed 06/22/20
                                                       Page 16
                                                             Page
                                                               of 17
                                                                   17PageID
                                                                      of 18 PageID
                                                                             #: 484#:
                                     8703


     statements, and the probable and natural effect upon the Plaintiff's personal feelings and

     upon his standing in the community and in business.

            4.     Insurance Agreement. Plaintiff does not yet know if there is an insurance

     agreement under which an insurance business may be liable to satisfy all or part of a

     possible judgment against Defendants or to indemnify or reimburse for payments made to

     satisfy such judgment.

            Plaintiff reserves the right to amend and supplement his Rule 26(a)(1) Disclosures

     in accordance with the Rule 26 FRCP.



     DATED:        December 10, 2018



                                  ED BUTOWSKY,
                                  In his Individual and Professional Capacities



                                  By:     /s/ Steven S. Biss
                                          Steven S. Biss (VSB # 32972)
                                          300 West Main Street, Suite 102
                                          Charlottesville, Virginia 22903
                                          Telephone:      (804) 501-8272
                                          Facsimile:      (202) 318-4098
                                          Email:          stevenbiss@earthlink.net
                                          (Admitted Pro Hac Vice)

                                          Ty Clevenger, Esquire
                                          Texas Bar No. 24034380
                                          P.O. Box 20753
                                          Brooklyn, NY 11202-0753
                                          (979) 985-5289
                                          (979) 530-9523 (Fax)
                                          Email: tyclevenger@yahoo.com

                                          Counsel for the Plaintiff



                                                16
Case
  Case
     4:18-cv-00442-ALM-CMC
       4:18-cv-00442-ALM Document
                            Document
                                  38 162-6
                                      Filed 12/10/18
                                             Filed 06/22/20
                                                       Page 17
                                                             Page
                                                               of 17
                                                                   18PageID
                                                                      of 18 PageID
                                                                             #: 485#:
                                     8704


                                 CERTIFICATE OF SERVICE

            I hereby certify that on December 10, 2018 a copy of the foregoing was filed

     electronically using the Court’s CM/ECF system, which will send notice of electronic

     filing to counsel for Defendants and all interested parties receiving notices via CM/ECF,

     and a copy was also emailed in PDF to counsel for the Defendants:

            Laura.Prather@haynesboone.com;

            Thomas.Williams@haynesboone.com.




                                  By:     /s/ Steven S. Biss
                                          Steven S. Biss (VSB # 32972)
                                          300 West Main Street, Suite 102
                                          Charlottesville, Virginia 22903
                                          Telephone:      (804) 501-8272
                                          Facsimile:      (202) 318-4098
                                          Email:          stevenbiss@earthlink.net
                                          (Admitted Pro Hac Vice)

                                          Ty Clevenger, Esquire
                                          Texas Bar No. 24034380
                                          P.O. Box 20753
                                          Brooklyn, NY 11202-0753
                                          (979) 985-5289
                                          (979) 530-9523 (Fax)
                                          Email: tyclevenger@yahoo.com

                                          Counsel for the Plaintiff




                                                17
